Federal Defenders                                                                  Southern District
                                                    52 Duane Street-10th Floor, New York, NY 10007
O F N EW YO RK, IN C .                                        Tel: (212) 417-8700 Fax: (212) 571-0392


David E. Patton                                                               Southern District "f New York
Execuci11e Direcwr                                                                Jennifer L. Brown
                                                                                   Attorney-in-Charge


                                                      May 10, 2021

    BY ECF

    Honorable Sidney H . Stein
    United States District Judge                         MEMO ENDORSED
    Southern District of New York
    500 Pearl Street
    New York, NY 10007

               Re:   United States v. Delowar Hossain
                     (Sl) 19 Cr. 606 (SHS)

    Dear Judge Stein:

            We write with respect to the Court's Order dated March 19, 2021 regarding a
    trial date in the above-captioned case. Dkt. No. 97.

          The parties understand that a firm third-quarter trial date in the above-
    captioned case is subject to the discretion of the Court's Ad Hoc Committee on the
    Resumption of Jury Trials. With that understanding, the defense respectfully implores
    the Court to modify its request to the Ad Hoc Committee for this trial to begin on
    August 16, 2021.

             One member of H ossain's defense team has an August 9, 2021 tentative trial
     date for a client who is currently detained at MCC New York. Thus, should the Ad
     Hoc Committee select August 9 and August 16, 2021 as firm dates for both cases, it
     would interfere with undersigned counsel's ability to try this case. The defense avers
     that a mid-September or later trial date would adequately address this concern, and
     respectfully requests that the Court amend its submission to the Ad Hoc Committee
     from August 16, 2021 to September 13, 2021 or later. In addition, the defense submits
     that its acquisition of data related to a possible fair cross-section challenge to the petit
     venire under the Sixth Amendment and Jury Selection and Service Act would be more
     straightforward and less likely to be a cause for delay if Hossain's trial were
     rescheduled for some time after September 1, 2021, the date by which the SDNY's
Master Jury Wheel must be fully replenished in accordance with the District's existing
plan. See Article III(B), Amended Plan for the Random Selection of Grand and Petit
Jurors, M-10-468 (S.D.N.Y.), available at:
https://www.nysd.uscourts.gov/sites/default/files/pd£ / juryplan feb 2009 .pdf.

        The government does not object to this request. The defense also consents to
the exclusion of any additional period of delay beyond August 16, 2021 under 18
U.S.C. § 3161(h)(7)(A) because Hoss ain's interest in such a delay (to further prepare
for trial with present counsel of record) outweighs any competing speedy-trial
interests.




                                                                               "
                                                Amy Gall      io, E sq.
                                                Andrew J. Dalack, E sq.
                                                Assistant Federal Defenders
                                                (212) 41 7-8728 / 8768
Cc:    G overnment Counsel




                                            2
